PER CURIAM.
Appellant, James Ellis, appeals the trial court’s denial of a restitution hearing and imposition of a public defender’s lien. We reverse the imposition of the public defender’s lien.
The trial court erred in failing to inform the appellant of his right to contest the amount of a lien imposed for the services of a public defender. Peterson v. State, 645 So.2d 1028 (Fla. 4th DCA 1994); Craig v. State, 643 So.2d 50 (Fla. 5th DCA 1994). Accordingly, we reverse the public defender’s lien and remand for a new hearing allowing appellant to contest the lien. In all other respects, the decision below is affirmed.
Affirmed in part; reversed in part and remanded.